—Order, Supreme Court, New York County (Edward Lehner, J.), entered April 22, 1997, which granted respondent’s motion to dismiss petitioner’s Freedom of Information Law application challenging the denial of her request for documents pertaining to the results of the investigations of her complaints to respondent’s Internal Affairs Bureau (IAB), unanimously affirmed, without costs.
The proceeding was properly dismissed upon petitioner’s failure to articulate a demonstrable factual basis for believing that the documents she requested exist, after respondent’s records access officer had certified that petitioner’s complaints did not generate an investigation and that a diligent and thorough search located no documents pertaining to any such investigations (see, Matter of Gould v New York City Police Dept., 89 NY2d 267, 279; Matter of Curro v Capasso, 209 AD2d 346). We note that although petitioner’s complaints were logged in by *206IAB and then forwarded to the appropriate precinct, one was against a civilian and was deemed civil, not criminal, in nature, and the other against a police officer claimed nothing more than his refusal to take petitioner’s complaint against the civilian. Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.